       Case 4:19-cv-01839-YGR Document 12 Filed 06/03/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9      Samuel Love,                                      Case: No.: 4:19-CV-01839-YGR
10
                           Plaintiff,
11
        v.                                                [proposed] ORDER GRANTING
12                                                        JOINT STIPULATION
        Victor Aranda, in individual and
13      representative capacity as trustee of
        The Victor Aranda Trust; and Does
14      1-10,
15                      Defendants.
16
17
18           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
19
                 1. Defendant shall file an answer on or before June 28, 2019; and
20
21               2. The parties are relieved from their obligation to conduct the joint
22                  site inspection under General Order No. 56.
23
     IT IS SO ORDERED.
24
25   Dated: ___________
             June 3, 2019                        _______________________________________________
26                                               HONORABLE YVONNE GONZALEZ ROGERS
27                                               UNITED STATES DISTRICT COURT JUDGE

28



                                                      1

     Proposed ORDER Granting Joint Stipulation               Case No. 4:19-CV-01839-YGR
